Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ivan Wong on 06/15/2022.

The application has been amended as follows:
This application is in condition for allowance except for the presence of claims
16-20 directed to an invention non-elected without traverse. Accordingly, claims 16-20 have been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior arts fails to teach the claimed invention.
For example, Handique et al. (US20140357511A1, Pub date: 12/04/2014) teaches a system and method for isolating cells, comprising: a substrate having a broad surface; an array comprising a set of wells defined at the broad surface of the substrate, each well including: a base surface, an open surface directly opposing the base surface, defined at the broad surface of the substrate, and configured to receive one of a single cell and a single cluster of cells from a direction perpendicular to the broad surface of the substrate, and a set of channels that fluidly couple each well to at least one adjacent well (Abstract). However, Handique does not specifically teach using a population of particles coupled to a probe having a binding affinity for a biomolecule associated with the population of target cells to bind the target cell, distributing a population of particles into the array of wells, and redistributing a second particle of the population of particles away from the first well, thereby colocalizing the first particle with the first target cell within the first well as stated in the claimed invention.
Therefore the prior arts does not specifically teach the following claimed invention:
a method for processing a population of target cells comprising: 
receiving a population of target cells into an array of wells defined at a surface plane of a substrate, wherein each well in the array of wells extends perpendicular to and below the surface plane into the substrate; 
achieving a particle-accessible state for a first subset of wells of the array of wells comprising a first well, wherein a first target cell of a population of target cells is received below the surface plane and into a first well of the first subset of wells; distributing a population of particles into the array of wells, wherein each particle of the population of particles is coupled to a probe having a binding affinity for a biomolecule associated with the population of target cells; 
upon distributing the population of particles into the array of wells, achieving an ideal state for the first well in the particle-accessible state, wherein achieving the ideal state comprises receiving a first particle of the population of particles into the first well below the surface plane and redistributing a second particle of the population of particles away from the first well, thereby colocalizing the first particle with the first target cell within the first well; and 
processing a set of ideal wells of the array of wells comprising the first well, wherein each well in the ideal state contains one target cell of the population of target cells and one particle of the population of particles, wherein processing the set of ideal wells comprises delivering a process reagent to the set of ideal wells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641